



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Clark 
          Auto Body Ltd. v. Integra Custom Collision Ltd.,







2007 
          BCCA 24



Date: 20070115





Docket: CA034570

Between:

Clark 
    Auto Body Ltd.

Respondent

(
Petitioner
)

And

Integra 
    Custom Collision Ltd.

Appellant

(
Respondent
)












Before:


The 
          Honourable Madam Justice Newbury




The 
          Honourable Madam Justice Levine




The 
          Honourable Madam Justice Kirkpatrick








W.D. 
          MacLeod


Counsel for the Appellant




R.G. 
          Lew


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




12 December 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




15 January 2007








Written 
          Reasons by
:




The 
          Honourable Madam Justice Kirkpatrick




Concurred 
          in by:




The 
          Honourable Madam Justice Newbury

The 
          Honourable Madam Justice Levine















Reasons for Judgment of the Honourable Madam Justice 
    Kirkpatrick:

[1]

This appeal concerns the availability of an order for relief from forfeiture 
    pursuant to s. 24 of the
Law and Equity Act
, R.S.B.C. 1996, 
    c. 253 (the 
Act
) from a tenant's failure to comply with the 
    conditions precedent to the exercise of an option to renew a lease.

Background

[2]

The respondent, Clark Auto Body Ltd. (the "tenant"), entered 
    into a lease on 14 September 2001.  The lease term expired on 30 November 
    2006.

[3]

The appellant, Integra Custom Collision Ltd. (the "landlord"), 
    purchased the leased property on 20 October 2003.

[4]

The lease contains an option to renew:

10.1     The Landlord hereby grants to the Tenant an 
    option to renew this Lease for a further five years (the "Renewal Term") 
    upon the same terms and conditions set forth and contained in this Lease save 
    this Option to Renew and the rent reserved under Article 2 to commence on 
    the expiration of the Initial Term.

10.2     The Tenant may exercise this Option only by 
    giving written notice to the Landlord of its intention to renew not earlier 
    than 9 months nor alter [sic] than 6 months prior to the date of expiration 
    of the Initial Term, provided that there is no outstanding notice of default 
    under Article 8.

[5]

Following the landlord's acquisition of the leased property, a dispute 
    arose over the tenant's proportionate share of additional rent.  The dispute 
    was determined in the tenant's favour in Supreme Court on 29 June 2005.

[6]

On 18 January 2006, the landlord's accountants sent a letter to the 
    tenant advising that $5,292.14 was owing for GST on gross rent.  On 24 February 
    2006, the tenant requested information from the landlord to support the claim. 
     The landlord responded the following day.

[7]

The tenant eventually paid $4,006.79 on 6 April 2006 but did not explain 
    why it did not pay the full amount claimed by the landlord.

[8]

On 29 May 2006, the tenant delivered to the landlord, a notice to renew 
    the lease pursuant to article 10 of the lease.

[9]

On 9 June 2006, the landlord sent a notice of default to the tenant 
    for non-payment of the balance of $1,285.35 owing for GST.  On 23 August 2006, 
    the landlord served a notice of termination of the lease on the tenant who 
    paid in full the arrears of GST the following day.

[10]

The tenant filed a petition in the Supreme Court claiming relief from 
    forfeiture under s. 24 of the
Act
, which reads:

The 
    court may relieve against all penalties and forfeitures, and in granting the 
    relief may impose any terms as to costs, expenses, damages, compensations 
    and all other matters that the court thinks fit.

The petition was heard on 2 November 2006.  In oral reasons 
    delivered the following day (2006 BCSC 1730), the chambers judge decided that 
    the tenant had failed to discharge the onus of demonstrating satisfaction 
    of the conditions precedent to the option to renew.  He stated at para. 16:

[16]      
    The notice of default would not be regarded to have been outstanding if the 
    default had been rectified by the time the tenant exercised the option to 
    renew.  The tenant did pay $4,006.79 of the claimed amount, and the notice 
    of default would not be considered to be outstanding if the tenant did not 
    owe any of the remaining $1,285.35 of the claimed amount.  As pointed out 
    by the Ontario Court of Appeal in
1383421 Ontario Inc. v. Old Miss Place 
    Inc.
,

the onus is on the tenant to demonstrate the due performance 
    of any conditions precedent.  The tenant has not discharged the onus of proving 
    that no sums above the $4,006.79 amount paid by it on April 6, 2006 were owing 
    by it under the lease when it exercised the option to renew.  I agree with 
    the submission of counsel for the landlord that most of the difference of 
    opinion with respect to the amount stemmed from the month of October 2003, 
    when the leased property was purchased by the landlord after the tenant had 
    paid the October rent to the previous owner.

[11]

The chambers judge then reviewed the conflicting authorities on the 
    issue of relief from forfeiture in circumstances in which a tenant is in default 
    under the lease at the time it exercises an option to renew.  The cases that 
    he considered are as follows.

[12]

The chambers judge first made reference to
Finch v. Underwood
(1875), 2 Ch. 310 (Eng. C.A.).  In that case, the landlord covenanted to grant 
    a lease renewal, subject to certain covenants, including the tenants covenant 
    to keep the property in repair.  The court held that the tenant was not entitled 
    to a renewed lease because the granting of the renewal was subject to a condition 
    precedent, which was not performed.

[13]

In
Huntting v. MacAdam
(1908), 13 B.C.R. 426, 8 W.L.R. 
    214 (S.C.), the tenant and landlord entered into a five-year lease with a 
    proviso for forfeiture and re-entry after fifteen days default in rent payment, 
    and an exclusive option of purchase on specified terms.  The tenant inadvertently 
    allowed rent to fall into arrears.  The landlord proceeded to take possession 
    of the leased premises.  The tenant claimed relief against forfeiture.  The 
    Full Court of the B.C. Supreme Court (the predecessor of this Court) granted 
    such relief, both as to the term and the option.  The court at para. 31 stated 
    the principle that if the position is not altered so as to cause injustice, 
    and if no interest of third parties has intervened, there is no longer any 
    real discretion in the matter, but the Court must give the relief as a matter 
    of course.

[14]

The chambers judge then discussed
Sparkhall v. Watson
, 
    [1954] 2 D.L.R. 22 (Ont. H.C.), which featured a lease containing a provision 
    for a five-year renewal if the lessee duly and regularly pays the rent hereby 
    reserved and performs all other covenants.  Payments were irregularly made.  
    The tenant obtained an order for relief from forfeiture that merely protected 
    the original term.  The order did not operate to excuse proper performance 
    of conditions precedent to the right of renewal.  Ultimately, the court stated 
    that the tenant seeking to renew the lease must show performance of all conditions 
    precedent.  Failing this, the tenant is not entitled to a renewal.  The court 
    emphasized that the case did not involve a landlord declaring forfeiture; 
    as such, none of the considerations applicable to forfeiture was relevant.  
    The court has power to relieve against forfeiture, but not to excuse performance 
    of conditions precedent.

[15]

In
Janzen v. Sun International
, [1987] B.C.J. No. 503 
    (S.C.), the lease contained a right to renew provided that written notice 
    of the tenants intention to apply for a renewal shall be given to the landlord 
    at least three months before the expiration of the lease.  The tenant failed 
    to exercise his renewal option within the stipulated time.  The court found 
    that the tenant forfeited his own right to renew: no act of the landlord could 
    be characterized as a forfeiture of the tenants rights.  In dismissing the 
    tenants claim for relief, the court distinguished between a breach of the 
    contractual terms of the lease, from the consequences of which a tenant may 
    be relieved in equity, and a failure to exercise an option which could lead 
    to a new contract.  The latter did not come within the courts power to relieve 
    against forfeiture.

[16]

This Court declined to grant relief from forfeiture in
Pam-Cor 
    Investments Ltd. v. Friends and Neighbours Family Restaurant Ltd.
, 
    [1987] 4 W.W.R. 532, 12 B.C.L.R. (2d) 387 (C.A.).  The parties entered into 
    a five-year lease, with the tenant having the option to renew the lease provided 
    the tenant paid the rent and duly performed all other terms of the lease, 
    including operation of the business on the leased premises under a specified 
    name.  The tenant failed to comply with certain terms.  The tenant advised 
    the landlord that it was exercising its right of renewal.  Subsequently, the 
    landlord gave the tenant notice of its intention to re-enter and take possession 
    of the leased premises.  The tenant sought relief from forfeiture.  In refusing 
    to grant such relief, this Court emphasized that the tenant had deliberately 
    breached the lease agreement.

[17]

Additionally, the chambers judge referred to
5000 Kingsway Ltd. 
    v. F & A Enterprises Ltd.
(1994), 36 R.P.R. (2d) 140, [1994] B.C.J. 
    No. 60 (Q.L.) (S.C.), which concerned a lease containing an option to renew, 
    exercisable if the tenant performed all the terms of the lease and cured all 
    defaults of which it had notice during the lease.  The tenant defaulted in 
    its obligations to pay rent.  At the expiry of the term, the tenant sought 
    to exercise the renewal option and the landlord refused.  The court considered 
    it proper to exercise its discretion to grant relief from forfeiture because 
    the lessor suffered no serious financial loss or prejudice.  Similarly, the 
    breaches were solely financial.

[18]

Finally, the chambers judge found
Ross v. T. Eaton Co.
(1992), 
    58 O.A.C. 366, 11 O.R. (3d) 115 (C.A.) inapplicable to the case at bar.  The 
    main issue in that case was whether the tenant effectively exercised an option 
    to renew a lease.  The court stated that, for equitable relief to be available, 
    the tenant must make diligent efforts to comply with the terms of the lease, 
    such efforts being unavailing through no default of the tenants.

[19]

Ultimately, the chambers judge concluded that he was bound to follow
Huntting
.

[20]

The following passages reveal his reasoning:

[20]
In
Finch v. Underwood
(1875), 2 Ch. 
    310 (C.A.), it was held that a court of equity could not relieve in respect 
    of the requirement to comply with conditions precedents in renewing a lease.

[21]      
    In
Huntting
v.
MacAdam
(1908), 13 B.C.R. 426, the Full Court 
    of the B.C. Supreme Court held that a plaintiff was entitled to relief against 
    forfeiture in respect of the exercise of an option to purchase contained in 
    the lease.  No mention was made in the decision of
Finch v. Underwood
.

. . .

[27]      
    In my opinion, I must decide which, if any, of these decisions are binding 
    upon me.
Janzen
and
5000 Kingsway
are conflicting decisions 
    of this Court and are not binding upon me.  Although
Huntting v. MacAdam
appears on its face to be a decision of this Court, it was decided by a Full 
    Court
, which at the time was a form of appellate court.  As a result,
Huntting 
    v. MacAdam
is binding upon me unless it was overturned by a subsequent 
    B.C. appellate court.

[21]

In my respectful view, the chambers judge erred in his characterization 
    of the holding in
Huntting
.  The decision in
Huntting
turned on the forfeiture of a lease by reason of the tenant's failure to pay 
    rent.  The Full Court
held at para 46:

However, 
    it is not necessary, nor would it be proper, to attempt here any forecast 
    as to how far our Legislature's radical extension of this Court's jurisdiction 
    will carry us, or any general statement of the principles on which the Court 
    should act.  For, as already indicated, this much is clear, that forfeiture 
    for mere non-payment of rent on its due date has always been looked upon as 
    a thing against which a Court of Equity should afford relief.   That is the 
    case we have before us and the very principle upon which we must relieve against 
    the forfeiture so far as concerns the tenant right (to use Mr. Justice Osler's 
    expression in
Coventry v. McLean
(1894), 21 A.R. 176 at p. 181) compels 
    us to relieve against the forfeiture so far as the option to purchase is concerned. 
     The sponge must be passed over the slate and, upon the terms imposed by the 
    Court being complied with, whatever (if any) they may be, the cause of offence 
    is as if it had never been. . .

[22]

However, there is no discussion in the decision as to the terms of 
    the lease and any conditions precedent to the exercise of the option to purchase 
    evidently contained in the lease.  Further, there was no evidence that the 
    tenant had attempted to exercise the purchase option.  Thus, all that the 
    decision can be said to stand for is the proposition that a tenant may be 
    entitled to relief from forfeiture for the non-payment of rent in respect 
    of an existing lease.

[23]

The question is therefore reduced to this: is a tenant who is in breach 
    of covenants in a lease, the performance of which are conditions precedent 
    to the exercise of an option to renew the lease, entitled to relief from forfeiture?

[24]

The landlord contends that
Finch
applies, relying on 
    the clear pronouncement of the law at 314:

. 
    . . The case is one of condition precedent; it is not a case of forfeiture, 
    and none of the considerations applicable to forfeiture apply to it.  A renewal 
    of a lease is a privilege to which the tenant is to be entitled in certain 
    circumstances and on certain terms. . .

[25]

Finch
appears to be reflected in the following 
    statements in Halsbury's Laws of England, 4th ed. (London: Butterworths, 1981) 
    at paras.115 and 359:

A 
    tenant who wishes to exercise an option to renew must conform with the conditions 
    in the lease as to its exercise, and those conditions will be strictly construed.  
    In general the option must be exercised by a notice given at or before the 
    stated time before the termination of the lease. . .

. . .

. 
    . . If the renewal is made conditional on the observance of his covenants 
    by the tenant, that observance is a condition precedent to the right of renewal, 
    and the right of renewal is not enforceable if at the time for renewal there 
    is a subsisting breach of covenant, even though it is not a serious breach. 
    . .

The tenant submits that
Finch
and all but 
    two of the landlord's authorities are distinguishable on the basis that the 
    breaches involved were in respect of non-financial covenants.

[26]

The tenant has provided no binding authority to support a distinction 
    between financial and non-financial covenants.  Both, in my view, are covenants, 
    the performance of which may be conditions precedent to the exercise of an 
    option under the lease.

[27]

The tenant relies on
Shiloh Spinners Ltd. v. Harding
, 
    [1973] A.C. 691, [1973] 1 All E.R. 90 at 101 (H.L ) in support of its contention 
    that courts have the authority to grant relief from forfeiture for failure 
    to satisfy a condition precedent to an option to renew:

. 
    . . I would fully endorse this:  it remains true today that equity expects 
    men to carry out their bargains and will not let them buy their way out by 
    uncovenanted payment.  But it is consistent with these principles that we 
    should reaffirm the right of courts of equity in appropriate and limited cases 
    to relieve against forfeiture for breach of covenant or condition where the 
    primary object of the bargain is to secure a stated result which can effectively 
    be attained when the matter comes before the court, and where the forfeiture 
    provision is added by way of security for the production of that result.  
    The word 'appropriate' involves consideration of the conduct of the applicant 
    for relief, in particular whether his default was wilful, of the gravity of 
    the breaches, and of the disparity between the value of the property of which 
    forfeiture is claimed as compared with the damage caused by the breach.

[28]

I note, however, that in the subsequent decision of
Union Eagle 
    Ltd. v. Golden Achievement Ltd.
, [1997] A.C. 514, [1997] 2 All E.R. 
    215, the House of Lords said at para. 9:

This 
    clears the way for the main point in the appeal.  The boundaries of the equitable 
    jurisdiction to relieve against contractual penalties and forfeitures are 
    in some places imprecise.  But their Lordships do not think that it is necessary 
    in this case to draw them more exactly because they agree with Litton V.-P. 
    that the facts lie well beyond the reach of the doctrine.
The notion that 
    the court's jurisdiction to grant relief is "unlimited and unfettered" 
    (per Lord Simon of Glaisdale in
Shiloh Spinners Ltd. v. Harding
[1973] 
    A.C. 691, 726) was rejected as a "beguiling heresy" by the House 
    of Lords in
The Scaptrade
(
Scandinavian Trading Tanker Co. A.B. 
    v. Flota Petrolera Ecuatoriana
[1983] 2 A.C. 694, 700).
It is worth 
    pausing to notice why it continues to beguile and why it is a heresy.  It 
    has the obvious merit of allowing the court to impose what it considers to 
    be a fair solution in the individual case.  The principle that equity will 
    restrain the enforcement of legal rights when it would be unconscionable to 
    insist upon them has an attractive breadth.  But the reasons why the courts 
    have rejected such generalisations are founded not merely upon authority (see 
    Lord Radcliffe in
Campbell Discount Co. Ltd. v. Bridge
[1962] A.C. 
    600, 626) but also upon practical considerations of business.  These are, 
    in summary, that in many forms of transaction it is of great importance that 
    if something happens for which the contract has made express provision, the 
    parties should know with certainty that the terms of the contract will be 
    enforced.  The existence of an undefined discretion to refuse to enforce the 
    contract on the ground that this would be "unconscionable" is sufficient 
    to create uncertainty.  Even if it is most unlikely that a discretion to grant 
    relief will be exercised, its mere existence enables litigation to be employed 
    as a negotiating tactic. . . [Emphasis added.]

[29]

I respectfully adopt the remarks in
Union Eagle
.

[30]

In my opinion, it is essential to distinguish between the court's equitable 
    jurisdiction to grant relief from forfeiture for the non-observance of covenants 
    in an existing lease and from the failure to comply with conditions precedent 
    to the exercise of an option to renew a lease.  In the former, equity recognizes 
    that a tenant may be permitted to cure its default and be relieved from forfeiture 
    to allow it to retain the balance of the term of the lease.  In the latter, 
    there is no compulsion on the tenant to exercise the renewal option, but if 
    it does so, the tenant must comply with the conditions precedent.  If the 
    tenant fails to comply, it does not suffer a penalty or forfeiture of an existing 
    tenancy.  Equity will not intervene.

[31]

For the foregoing reasons, I would allow the appeal and set aside the 
    order in the Supreme Court.

[32]

I would order that the appellant is entitled to its costs in the Supreme 
    Court and of the appeal.

The Honourable Madam Justice Kirkpatrick

I agree:



The Honourable Madam Justice Newbury



I agree:



The Honourable Madam Justice Levine


